4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joan PECK, Plaintiff-Appellant,v.C.J. TEGTMEYER, M.D., Defendant-Appellee,andBayne SELBY;  William Holmes;  Stephen Carr;  Lori Bittner,Defendants.
No. 92-2412.
United States Court of Appeals,Fourth Circuit.
Argued:  July 12, 1993.Decided:  September 8, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.  Jackson L. Kiser, District Judge.  (CA-90-24-C)
Argued:  James Anthony McKowen, Hunt, Lees, Farrell & Kessler, Charleston, West Virginia, for Appellant.
William H. Archambault, Piedmont Liability Trust, Charlottesville, Virginia, for Appellee.
On Brief:  James B. Lees, Jr., Hunt, Lees, Farrell & Kessler, Charleston, West Virginia;  J. Randolph Parker, Parker, Mcelwain & Jacobs, Charlottesville, Virginia, for Appellant.
W.D.Va.
AFFIRMED.
Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Joan Peck appeals the district court's grant of summary judgment for C.J. Tegtmeyer, M.D., in Peck's claim against him under the Virginia Medical Malpractice Act (Act), Va.  Code Secs. 8.01-581.1 to-581.20 (Michie 1992 & Supp. 1993).  Peck contends the district court erred in applying the standard for expert witness qualification found in Sec. 8.01-581.20 of the Act instead of applying Fed.  R. Evid. 702.  Pursuant to the Virginia standard, the district court disqualified Peck's only expert witness on the issue of standard of care.  Peck also argues that the district court erred in refusing to apply the doctrine of res ipsa loquitur.


2
Our review of the record, the district court's opinion, and the arguments of counsel discloses that this appeal is without merit.  Accordingly, we affirm on the basis of the thorough and well-reasoned opinion of the district court.  Peck v. Tegtmeyer, No. 90-0024-C (W.D. Va.  Oct. 7, 1992).

AFFIRMED